MEMORANDUM **
Vipan Soni, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Kozulin v. INS, 218 F.3d 1112, 1115 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the agency’s conclusion that any harm the police may have inflicted upon Soni was the result of a police investigation of a robbery, see Dinu v. Ashcroft, 372 F.3d 1041, 1044 (9th Cir.2004), and none of Soni’s other experiences constituted persecution, see Mendez-Gutierrez v. Ashcroft, 340 F.3d 865, 870 n. 6 (9th Cir.2003). Furthermore, substantial evidence supports the conclusion that Soni has not established a well-founded fear of persecution if he returns to India. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995). Accordingly, Soni’s asylum claim fails.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.